Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, 14, and 15, drawn to a composition for oral ingestion for use in the treatment of the disease Covid-19, the composition comprising one or more extracted components of the whole leaf of the herb thyme.

Group II, claim(s) 13, drawn to the substance thymol in a synthetic form for use in the treatment of the disease Covid-19.

Group III, claim(s) 16-19, drawn to a method for using the composition of claim 1 for use in the treatment of the disease Covid-19 disease in a patient experiencing the beginning stages of the symptoms of the disease, the treatment beginning within approximately twenty-four hours after the onset of COVID-19 symptoms that may comprise of but are not limited to individually or limited to in combination thereof; fever, headache, sore joints, cough, fatigue, and chills, the method of use comprising the steps of: i) orally ingesting a first dose of the one or more extracted components of the whole leaf of the herb thyme. ii) orally ingesting a second dose of the one or more extracted components of the whole leaf of the herb thyme within approximately six to eight hours after the first dose of the herb thyme, and iii) orally ingesting a third dose of the one or more extracted components of the whole leaf of the herb thyme within approximately six to eight hours after the second dose of the herb thyme.

	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special As Levine et al (US 2010/0098790 A1) teach the technical feature of: Thyme (Thymus vulgaris) is a leaf extract that contains volatile oils, such as thymol, as well as flavonoids (plant pigments). As a result, thyme commonly is used as an antitussive and antispasmodic. It also contains terpines that stimulate the cilia (fine hair-like structures in the lower respiratory tract) to beat and increase mucous movement to the upper respiratory tract (expectorant action). Furthermore, it has an anti-inflammatory effect, resulting in decreased nitric oxide production [0026]; The herbal composition of claim 1, wherein the herbal composition is formulated as a tablet (thus oral), therefore, there is no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
          


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655